Citation Nr: 1702329	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to September 14, 2015, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Esq. 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a September 2015 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 20 percent disabling, effective September 14, 2015.  As the grant of a 20 percent rating, effective September 14, 2015, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period prior to September 14, 2015, audiometric examinations correspond to no greater than a Level I hearing loss for the right ear, and no greater than a Level IV hearing loss for the left ear.

2.  For the period beginning September 14, 2015, audiometric examinations correspond to no greater than a Level IV hearing loss for the right ear, and no greater than a Level VI hearing loss for the left ear. 

3.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.






CONCLUSIONS OF LAW

1.  For the period prior to September 14, 2015, the criteria for an initial compensable disability rating for bilateral hearing loss had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  For the period beginning September 14, 2015, the criteria for a 20 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86.

3.  Tinnitus has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  VA's duty to notify was satisfied by a letter in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded two VA examinations in July 2013 and September 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the July 2013 and September 2015 VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Legal Criteria  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations. 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


III.  Analysis

Bilateral Hearing Loss 

The Veteran contends his bilateral hearing loss warrants an initial disability rating higher than noncompensable prior to September 14, 2015, and higher than 20 percent thereafter.  The Veteran appeared for VA examinations, detailed below, during the pendency of this appeal, which support that a higher rating for either period of time is not warranted.  

Following his claim for service connection, the Veteran was afforded a VA audiological examination in July 2013.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
50
50
LEFT
60
55
65
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51 decibels for the right ear and 60 decibels for the left ear.  Maryland CNC testing revealed speech recognition ability of 92 percent for both the right and left ears.

Applying the test results of the July 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Board notes that the puretone thresholds for the Veteran's left ear on the July 2013 VA examination reflect an exceptional pattern of hearing loss as contemplated  by 38 C.F.R. § 4.86 (a), that is, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more.  See 38 C.F.R. § 4.86 (a).  Therefore, the Board has considered whether C.F.R. § 4.86 (a) would result in a more favorable rating.  Under Table VIA, the Veteran has a Roman numeric designation of IV for his left ear.  Using Table VII, the Veteran's Roman numeric designations of IV for his left ear and I for his right ear corresponds to an noncompensable rating and results in an evaluation no higher than afforded under Table VI. 

An exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (b) is not shown, as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 (b).

In September 2015, the Veteran underwent a second VA audiological examination.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
60
LEFT
65
60
65
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61 decibels in the right ear and 63 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear and 62 percent for the left ear.

Applying the test results of the September 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level IV for the right ear and Level VI for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 20 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board again finds that the puretone thresholds for the Veteran's September 2015 VA examination reflect an exceptional pattern of hearing loss, this time for his right ear as well as his left ear, as contemplated by 38 C.F.R. § 4.86 (a), that is, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86 (a).  Therefore, the Board has considered whether C.F.R. § 4.86 (a) would result in a more favorable rating.  Under Table VIA, the Veteran has a Roman numeric designation of IV for his right ear and a Roman numeric designation of V for his left ear.  Using Table VII, the Veteran's Roman numeric designations correspond to a compensable rating of 10 percent and result in an evaluation lower than the 20 percent rating afforded under Table VI.  Therefore, in favor of the Veteran, the Board accepts the higher evaluation of the two ratings. 

An exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (b) is not shown, as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 (b).
 
There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  In this regard, the Board notes that the Veteran underwent an audiological examination at a VA Medical Center in February 2012.  However, as this treatment record does not contain specific audiometry findings and there is no indication that the Maryland CNC speech discrimination test was used, findings from this examination are not adequate for rating purposes.  

Given the above findings, the Board finds that a noncompensable disability rating is warranted for the Veteran's bilateral hearing loss for the period prior to September 14, 2015 and a 20 percent rating is warranted for the Veteran's bilateral hearing loss beginning September 14, 2015.

Accordingly, the evidence of record does not support a compensable disability rating for the Veteran's bilateral hearing impairment prior to September 14, 2015.  The evidence of record also supports a 20 percent rating, but no higher, beginning September 14, 2015.  The Board does not find that higher ratings are warranted, as the results of the Veteran's testing were related to formulations under 38 C.F.R. § 4.85 and 4.86. 

Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent rating, effective February 29, 2012.  The Veteran is seeking a higher rating under Diagnostic Code 6260.
 
Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available. 

Accordingly, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

IV.  Extraschedular Consideration 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board is of the opinion that the rating schedule accurately measures and contemplates the Veteran's hearing loss disability.  During the Veteran's July 2013 VA audiological examination, the Veteran reported the impact of his hearing loss on his ability to work and on his daily life.  The Veteran stated that he worked in sales and that most of his work was done communicating through his cellular phone.  He reported that it was extremely difficult to hear conversations over the phone.  The Veteran reported that his hearing loss increased his stress levels.  The Veteran reported having to sit up front at meetings because he could not hear when seated in the back.  The Veteran reported that he had to inconvenience family members by having them attend medical appointments with him to ensure he heard the doctors and nurses correctly.  The Veteran reported that although he wears hearing aids, he still has difficulty communicating over the telephone.  

During the Veteran's second VA audiological examination in September 2015, the Veteran indicated that he had difficulty understanding speech in all listening situations.  Though he currently wears hearing aids, he reported still having trouble understanding speech in the presence of background noise and on the telephone.  Further, the Veteran reported having trouble monitoring his voice because he could not hear his own voice well. 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  As explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  Accordingly, the Board has concluded that referral of the Veteran's bilateral hearing loss impairment for extra-schedular consideration is not in order.  

As to the Veteran's tinnitus disability, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describes his disability level and symptomatology with respect to the symptoms he reported experiencing.  

During the timeframe on appeal, the Veteran reported recurrent tinnitus but did not otherwise assert any unusual symptoms or manifestations he believed to be related to his tinnitus.  In a July 2013 VA audiological examination, the Veteran reported hearing a constant ringing sound every day, all day.  He reported that his tinnitus was bothersome when he paid attention to it, but he was typically able to ignore it.  Later, in a September 2015 VA audiological examination, the Veteran reported that his tinnitus sometimes interfered with his ability to concentrate on the person he was trying to listen to.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran's reported symptoms fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss and tinnitus.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities on appeal that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Lastly, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, although the Veteran has noted occupational and social impairment resulting from his hearing loss and tinnitus, he has not alleged that his hearing loss or tinnitus prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record and it is therefore unnecessary to remand the matter for further action. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to September 14, 2015, and in excess of 20 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


